                                           Case 3:21-cv-00609-JCS Document 8 Filed 03/16/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IBRAHIM NIMER SHIHEIBER,
                                   7                                                        Case No. 21-cv-00609-JCS
                                                         Plaintiff,
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE AND
                                   9                                                        CONTINUING APRIL 23, 2021 CASE
                                         SFPD, et al.,                                      MANAGEMENT CONFERENCE
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Having granted Plaintiff’s request to proceed in forma pauperis under 28 U.S.C. §

                                  14   1915(a)(1), the Court is required to review Plaintiff’s complaint under 28 U.S.C. § 1915(e)(2)(B)

                                  15   to determine whether any claims are subject to dismissal on the basis that they: (1) are frivolous

                                  16   or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

                                  17   from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Marks v.

                                  18   Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Here, Plaintiff alleges in his complaint that he was

                                  19   unlawfully searched, detained and subjected to excessive force in violation of his rights under 42

                                  20   U.S.C. § 1983 and the Fourth Amendment. He names as a defendant San Francisco Police

                                  21   Department (“SFPD”) Officer Hernandez, who he alleges detained him and subjected him to

                                  22   excessive force, as well as other officers involved in the incident whose identities he does not

                                  23   know (Does 1-50). He also names SFPD as a defendant and lists the City of San Francisco as a

                                  24   defendant in the caption of his complaint.

                                  25          While Plaintiff has sufficiently alleged his claims as to Officer Hernandez and the Doe

                                  26   defendants, his claims as to the SFPD and the City of San Francisco do not meet the requirements

                                  27   of 28 U.S.C. § 1915(e)(2)(B). First, SFPD is not a proper defendant under 42 U.S.C. § 1983,

                                  28   which permits the assertion of civil rights claims only against a “person” who acted under color of
                                           Case 3:21-cv-00609-JCS Document 8 Filed 03/16/21 Page 2 of 3




                                   1   state law. Individual officers are considered “persons” within the meaning of § 1983, as are local

                                   2   governmental units, such as cities or counties. Will v. Michigan Dept. of State Police, 491 U.S. 58,

                                   3   70 (1989). However, municipal departments and sub-units, including police departments, are

                                   4   generally not considered “persons” within the meaning of § 1983. Vance v. County of Santa

                                   5   Clara, 928 F.Supp. 993, 995-96 (N.D.Cal.1996) (holding that “naming a municipal department as

                                   6   a defendant is not an appropriate means of pleading a § 1983 action against a municipality,” and

                                   7   dismissing the Santa Clara Department of Corrections from the action). Therefore, Plaintiff fails

                                   8   to state a claim as to the SFPD.

                                   9          Second, although the City of San Francisco may be sued under § 1983, there is no

                                  10   vicarious liability under that statute, meaning that it can be held liable for constitutional violations

                                  11   arising from the conduct of its officers only if that conduct is the result of an official custom or

                                  12   policy of the City of San Francisco. See Monell v. Dep't of Soc. Servs. of City of New York, 436
Northern District of California
 United States District Court




                                  13   U.S. 658, 694 (1978)(“it is when execution of a government’s policy or custom, whether made by

                                  14   its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

                                  15   inflicts the injury that the government as an entity is responsible under § 1983.”). Because

                                  16   Plaintiff has not alleged any official custom or policy was the cause of the alleged violations of his

                                  17   Fourth Amendment rights, he fails to state a claim as the City of San Francisco.

                                  18          Accordingly, no later than April 30, 2021, Plaintiff must do one of the following: he may

                                  19   file an amended complaint curing the deficiencies stated herein, that is, dropping SFPD as a

                                  20   defendant and either dropping the City of San Francisco as a defendant or adding facts to support

                                  21   the existence of a policy or custom that led to the alleged civil rights violations to support his

                                  22   claims against the City of San Francisco; alternatively, he may file a response to this Order

                                  23   addressing why the claims asserted against the SFPD and the City of San Francisco alleged in his

                                  24   current complaint are sufficient. If Plaintiff does not respond to this Order by April 30, 2021, the

                                  25   case will be reassigned to a United States district judge with a recommendation that the claims

                                  26   against SFPD and the City of San Francisco be dismissed and the claims against Officer

                                  27   Hernandez and the Doe defendants be permitted to go forward. The case management conference

                                  28   previously set for April 23, 2021 at 2:00 p.m. is continued to August 27, 2021 at 2:00 p.m.
                                                                                          2
                                              Case 3:21-cv-00609-JCS Document 8 Filed 03/16/21 Page 3 of 3




                                   1            Any amended complaint must include the caption and civil case number used in this order

                                   2   (21-cv-00609) and the words FIRST AMENDED COMPLAINT on the first page. Because an

                                   3   amended complaint completely replaces the previous complaint, any amended complaint may not

                                   4   incorporate claims or allegations of Plaintiff’s original complaint by reference, but instead must

                                   5   include all of the facts and claims Plaintiff wishes to present and all of the defendants he wishes to

                                   6   sue.

                                   7            Plaintiff, who is not represented by counsel, is encouraged to consult with the Federal Pro

                                   8   Bono Project’s Legal Help Center in either of the Oakland or San Francisco federal courthouses

                                   9   for assistance. Appointments, which are currently being conducted by telephone or video-

                                  10   conference due to the health emergency, can be made by calling (415) 782-8982 or emailing

                                  11   federalprobonoproject@sfbar.org. Lawyers at the Legal Help Center can provide basic assistance

                                  12   to parties representing themselves but cannot provide legal representation.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14

                                  15   Dated: March 16, 2021

                                  16                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  17                                                    Chief Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
